Case 1:08-cv-04405-PKC-PK Document 631-2 Filed 06/17/19 Page 1 of 4 PageID #: 18622




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
       ALLSTATE INSURANCE COMPANY, et al.,

                                                    Plaintiffs,                            08-CV-4405
                            -against-                                                      (PKC) (PK)

       MARK MIRVIS, et al.,                                                        DECLARATION OF
                                                                                ANDREW S. MIDGETT, ESQ.
                                                 Defendants.


   Andrew S. Midgett declares pursuant to 28 U.S.C. § 1746 as follows:

            1.       I am an attorney and associate with the law firm of Morrison Mahoney LLP, co-

   counsel of record for Plaintiffs-Judgment Creditors Allstate Insurance Company, Allstate

   Indemnity Company, Deerbrook Insurance Company, Allstate New Jersey Insurance Company,

   and Allstate Property & Casualty Insurance Company (“Plaintiffs”) in the above-captioned action,

   and I am fully familiar with all of the facts and circumstances in this matter.

            I respectfully submit this declaration in support of Plaintiffs’ motion (the “Motion”),1

   pursuant to Rule 69 of the Federal Rules of Civil Procedure and Section 5206(e) of the New York

   Civil Practice Law & Rules (the “C.P.L.R.”) for an Order: (a) setting a briefing schedule for any

   responses to this Motion, and for any reply(ies) to such responses; (b) scheduling or holding such

   further briefing or proceedings as the Court may require; (c) authorizing and directing the U.S.

   Marshals to sell 289 Bayberry Drive in accordance with Sections 5206(e) and 5236 of the C.P.L.R.,

   with the proceeds of the sale to be placed into the registry of the Court pending an adjudication of

   the rights and interests of parties and/or non-parties therein; and (d) granting such other or further

   relief as the Court may deem just and proper.



   1
    Capitalized terms used but not defined in this Declaration shall have the meanings ascribed to such terms in Plaintiffs’
   contemporaneously-filed Memorandum of Law, which is incorporated herein by this reference.
Case 1:08-cv-04405-PKC-PK Document 631-2 Filed 06/17/19 Page 2 of 4 PageID #: 18623




          2.      The purpose of this Declaration is to aid in demonstrating why Plaintiffs are entitled

   relief sought in the Motion, and to place before the Court relevant testimonial and documentary

   evidence in the form of Exhibits.

          3.      As of the date of this Motion, the Judgment, in the original principal amount of

   $45,657,401.01, plus interest thereon, remains unsatisfied as to each of the remaining Defendants-

   Judgment Debtors in this action, including without limitation the Judgment Debtor, Mark Mirvis.

          4.      There have been no prior motions or applications submitted by Plaintiffs for the

   relief sought herein.

                                       FACTUAL BACKGROUND

          5.      Based on the best and most recent information available to Plaintiffs, there are two

   extant mortgage liens on 289 Bayberry which have been perfected by filing in Nassau County.

          6.      First, there is a Mortgage recorded on August 27, 2002, securing a note by and

   among the Judgment Debtor and L. Mirvis, as borrowers-mortgagors, and Ocwen Loan Servicing,

   LLC (as assignee of or successor to Morgan Stanley Dean Witter Credit Corp.) (“Ocwen”), as

   lender-mortgagee, in the original principal amount of $441,000 (the “Ocwen Mortgage”).

          7.      Second, there is a Credit Line Mortgage recorded on August 19, 2005, securing a

   Home Equity Line of Credit Agreement by and among the Judgment Debtor and L. Mirvis, as

   borrowers-mortgagors, and JPMorgan Chase Bank, N.A. (“Chase”), as lender-mortgagee, in the

   original maximum principal amount of $750,000 (the “Chase HELOC,” and with the Ocwen

   Mortgage, the “Mortgages”).

          8.      Plaintiffs have also recently learned from the above-named mortgagees that the

   outstanding principal balance on the Ocwen Mortgage was $122,336.88 as of June 8, 2018, and

   that the outstanding principal balance on the Chase HELOC was $662,487.54 as of July 19, 2018.




                                                    2
Case 1:08-cv-04405-PKC-PK Document 631-2 Filed 06/17/19 Page 3 of 4 PageID #: 18624




   Thus, the two Mortgages on 289 Bayberry secure outstanding obligations of the Judgment Debtor

   and M. Mirvis totaling approximately $784,824.42.

          9.      According to guidance published on the website of the New York Department of

   Financial Services, and according to other publicly available sources, as of the triennial adjustment

   made on April 1, 2018, see C.P.L.R. § 5253, the amount of the applicable homestead exemption

   for real property in Nassau County, see C.P.L.R. § 5206(a), in effect as of the date of this Motion

   is $170,825.

          10.     Plaintiffs intend to seek an appraisal of 289 Bayberry in the coming weeks, and to

   seek the Court’s assistance in doing so if necessary.

                                               EXHIBITS

          11.     Annexed hereto as Exhibit “A” is a true copy of the Form USM-285, Process

   Receipt and Return, as initially provided by Plaintiffs to the U.S. Marshals Service for the Eastern

   District of New York on April 23, 2018; and as completed by the U.S. Marshals Service to reflect

   its service of a Writ of Execution upon the Judgment Debtor, Mark Mirvis, on April 27, 2018; and

   as returned to Plaintiffs via e-mail to their counsel on April 30, 2018.

          12.     Annexed hereto as Exhibit “B” is a true copy of the June 5, 2018 Payment

   Reconciliation report provided by Ocwen to Plaintiffs’ counsel and showing that the current

   balance on the Ocwen Mortgage was then $122,336.88.

          13.     Annexed hereto as Exhibit “C” is a true copy of the information subpoena response

   of Chase dated April 16, 2018, by which Chase advised Plaintiffs’ counsel that, inter alia, the

   current balance on the Chase HELOC was then $657,063.94.




                                                     3
Case 1:08-cv-04405-PKC-PK Document 631-2 Filed 06/17/19 Page 4 of 4 PageID #: 18625




          14.       Annexed hereto as Exhibit “D” is a true copy of the Zillow.com report on

   289 Bayberry, obtained by Plaintiffs’ counsel via the search engine at https://www.Zillow.com on

   June 14, 2019, showing an estimated market value for 289 Bayberry of $1,949,171.

          15.       Annexed hereto, together, as Exhibit “E” are true copies of printouts of records

   published on the website of Nassau County, New York demonstrating that two judgment liens

   based on money judgments entered in the courts of Florida have been recorded against, inter alia,

   the Judgment Debtor, Mark Mirvis, in the land records of that county, including without limitation

   judgments entered by courts in Florida’s 12th Judicial District, Lee County, in the respective,

   original principal amounts of (a) $3,066,305.16 in connection with the action titled RES-FL Two

   LLC v. El Dorado One LLC, No. 10-CA-056828, and (b) $1,073,720.13 in connection with the

   action titled Busey Bank N.A. v. Del Prado One LLC, No. 09-CA-054495.

          16.       Annexed hereto as Exhibit “F” is a true copy of the “Industry Guidance”

   publication titled “Amount Exempt From Judgments,” published by the New York State

   Department of Financial Services on its official government website, as obtained by the

   undersigned      at   https://www.dfs.ny.gov/industry_guidance/exemption_from_judgments        on

   June 14, 2019.



          I declare under penalty of perjury that the foregoing is true and correct.




   Dated: New York, New York
          June 17, 2019



                                                             /s/ Andrew Midgett
                                                            Andrew S. Midgett, Esq.



                                                    4
